Mr. Justice McSurely delivered the opinion of the court. 3. Insurance, § 897*—what are questions for jury. In an action on a death benefit certificate, held that whether misstatements made by an insurance applicant to the medical examiner were material to the risk or made with intent to defraud the insurer were questions for the jury. 4. Insurance, § 904*—when taolu of fraudulent intent in answering examiner’s questions shown. Evidence held to support the finding that there was no connection between an- injury for which an insurance applicant had been treated in a hospital prior to' his application and the disease which caused his death, and that his answers to questions in the medical examiner’s blank that he had not been treated in any institution prior to his application' were without fraudulent intent, in an action to recover on a death' benefit certificate.. 5. Insurance, § 797*—when defense of nonpayment of assessments in prescribed time waived. Where the by-laws of a benefit insurance society provided ttiat monthly assessments should he paid without notice on the first day of each month and that on failure to pay same before the first day of the succeeding month the member should stand suspended, but the secretary of the society accepted subsequent payments with knowledge of such failure, and thereafter the insured a few days before his death gave the money to make another payment on which he had defaulted and a present due payment to his sister, with instructions to make these payments, which her husband did at the next lodge meeting to the secretary after the death of the insured, of which both her husband and the secretary were then ignorant, held that the defense of nonpayment in time under the by-laws was waived. 6. Insurance, § 793*—waiver of forfeitures. Forfeitures or suspensions for failure to pay insurance assessments and dues promptly may be waived.